Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 1 of 14



          IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                  IN AND FOR PALM BEACH COUNTY, FLORIDA


 LAURA LOOMER, Individually

                          Plaintiff

                 v.
                                                     Case Number: 50-2020-CA-002352-XXXX-MB
 FACEBOOK INC.,
 c/o Corporation Service Company
 251 Little Falls Drive
 Wilmington, DE 19808

 1137 S. Southlake Drive
 Hollywood, FL 33019

                         Defendant.



                         AMENDED COMPLAINT FOR DEFAMATION

         Plaintiff, LAURA LOOMER (“Plaintiff” or “Ms. Loomer”) hereby files this action

 against FACEBOOK, INC. (“Defendant Facebook”) for Defamation, Defamation Per Se and

 Defamation by Implication.



                                      JURISDICTION AND VENUE

         1.      This is an action for Defamation and damages in excess of $15,000.00, exclusive

 of interest, costs, and attorney’s fees.

         2.      Defendant Facebook was originally incorporated in the state of Florida, and

 maintains active registration in Florida today. Exhibit A.

         3.      Venue is proper in Palm Beach County, Florida, as Plaintiff Loomer is a resident

 of this county and judicial circuit and the cause of action accrued in this judicial circuit.

                                            THE PARTIES


                                                    1
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 2 of 14



         4.      Plaintiff Laura Loomer is an individual and a citizen and resident of the state of

 Florida and does substantial business in this circuit.

         5.      Defendant Facebook is a corporation incorporated in the states of Florida and

 Delaware and does substantial business in this circuit.

                                             STANDING

         6.      Plaintiff Loomer has standing to bring this action because she has been directly

 affected and victimized by the unlawful conduct complained herein in this circuit where she

 resides and does substantial business. Her injuries are proximately related to the conduct of

 Defendant Facebook.

                                               FACTS

         1.      Ms. Loomer is a well-known conservative investigative journalist and political

 activist.

         2.      Ms. Loomer is a conservative activist.

         3.      In the past, Ms. Loomer has worked for Canadian news publisher, The Rebel

 Media, as well as Project Veritas.

         4.      Ms. Loomer has long maintained a page on Defendant Facebook’s platform,

 where she engaged with fans and promoted her work.

         5.      On Friday, May 2, 2019, Ms. Loomer was banned from Defendant Facebook’s

 platform, along with other conservative figures.

         6.      In a statement released and published to the public at that time, Defendant

 Facebook explained their malicious false, misleading and defamatory “justification” behind Ms.

 Loomer’s ban:

         We've always banned individuals or organizations that promote or engage in
         violence and hate, regardless of ideology. The process for evaluating potential



                                                    2
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 3 of 14



        violators is extensive and it is what led us to our decision to remove these
        accounts today.1

        7.      In issuing the ban against Ms. Loomer on or around May 2, 2019, Defendant

 Facebook publicly designated her and published in this circuit and elsewhere that she i

 “dangerous,” which publication was widely disseminated in this circuit, nationally, and

 internationally.

        8.      A spokesperson for Defendant Facebook published in this circuit and elsewhere

 on or around May 3, 2019 that:

        such factors [for designating an individual as “dangerous”] include whether the
        person or organization has ever called for violence against individuals based on
        race, ethnicity, or national origin; whether the person has been identified with a
        hateful ideology; whether they use hate speech or slurs in their about section on
        their social media profiles; and whether they have had pages or groups removed
        from Facebook for violating hate speech rules.2

        9.      Per Defendant Facebook’s own posted so called Community Standards,

 “Dangerous Individuals and Organizations” are defined as “organizations or individuals involved

 in the following: Terrorist activity, Organized hate, Mass or serial murder, Human trafficking,

 [or] Organized violence or criminal activity.” 3

        10.     Ms. Loomer does not fall within any of the defined groups set forth by Defendant

 Facebook.



 1 Oliver Darcy, Louis Farrakhan, Alex Jones and other 'dangerous' voices banned by Facebook
 and Instagram, CNN Business, May 3, 2019, available at:
 https://amp.cnn.com/cnn/2019/05/02/tech/facebook-ban-louis-farrakhan-infowars-alex-jones-
 milo-laura-
 loomer/index.html#referrer=https%3A%2F%2Fwww.google.com&amp_tf=From%20%251%24
 s.


 2 Id.
 3 https://www.facebook.com/communitystandards/dangerous_individuals_organizations




                                                    3
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 4 of 14



         11.     Ms. Loomer has never once advocated violence against any person or group of

 persons.

         12.     In fact, Ms. Loomer used social media to call out anti-Semitism and violence

 against homosexuals, once having tweeted:

         Ilhan is pro Sharia Ilhan is pro- FGM Under Sharia homosexuals are oppressed &
         killed. Women are abused & forced to wear the hijab. Ilhan is anti Jewish.

         13.     Facebook subsequently banned Ms. Loomer for 30 days.

         14.     Ms. Loomer’s tweet refers to Rep. Ilhan Omar (“Rep. Omar”), who was elected to

 Congress from Minnesota and will take office in January of 2019.

         15.     Indeed, Ms. Loomer’s tweet simply contained facts about Sharia law, which Rep.

 Omar is known to support. The tweet pointed out the fact that Rep. Omar’s support of Sharia

 law does not make her an ally for gay people, women, or Jews. Ms. Loomer was also simply

 pointing out that Rep. Omar is anti-Jewish, a fact that even House Speaker Nancy Pelosi has

 agreed with and said publicly.

         16.     As a result of this tweet, Twitter permanently banned Ms. Loomer and Facebook

 and Instagram followed suit by removing Ms. Loomer’s Facebook and related Instagram

 account.

         17.     Now, in addition to banning Ms. Loomer from Facebook and its sister social

 media site Instagram, which it owns, controls and directs, without any just cause, Defendant

 Facebook has maliciously defamed her by falsely accusing her of “promot[ing] or engag[ing] in

 violence and hate….”

         18.     Defendant Facebook has also maliciously defamed Ms. Loomer by falsely

 designating her as a “dangerous” individual, which defamation was widely published in this

 circuit, nationally, and internationally.



                                                4
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 5 of 14



        19.     Defendant Facebook and its various owned and pliant entities such as Instagram

 at all times knew that Ms. Loomer had never once promoted or engaged in violence and hate,

 and that Ms. Loomer was not a “dangerous” individual.

        20.     To make matters even worse and compounding the damages to Plaintiff Loomer,

 in an update to Defendant Facebook’s Community Standards, published on or around July 9,

 2019, Defendant Facebook was caught encouraging violence and death against those that it

 categorized as “Dangerous Individuals and Organizations.” 4

        21.     The update published in this circuit and elsewhere : Do not post: Threats that

 could lead to death (and other forms of high-severity violence) of any target(s), where threat is

 defined as any of the following: Statements of intent to commit high-severity violence Calls for

 high-severity violence (unless the target is an organisation or individual covered in the

 Dangerous Individuals and Organisations Policy)… Including content where no target is

 specified but a symbol represents the target and/or includes a visual of an armament to represent

 violence Statements advocating for high-severity violence (unless the target is an organisation

 or individual covered in the Dangerous Individuals and Organisations Policy)…

 Aspirational or conditional statements to commit high-severity violence (unless the target is an

 organisation or individual covered in the Dangerous Individuals and Organisations Policy)

 (emphasis added).5

        22.     Defendant Facebook has thus defined Plaintiff Loomer as a “target” for its users

 to make death threats and those of “high severity violence” at.

        23.     As further evidence of the damage caused by Defendant Facebook’s conduct, an



 4 https://lauraloomer.us/2019/07/09/new-facebook-policy-normalizes-approves-death-
 threatsagainst-banned-dangerous-conservatives/#.XUicwJNKii5
 5 Id.




                                                 5
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 6 of 14



 article from the Miami Herald dated August 3, 2019 6 features a copycat quote from a

 spokesperson with the Democratic Congressional Campaign Committee falsely labelling

 Plaintiff Loomer a “white nationalist” in reaction to her announcement that she would be running

 for Congress in Palm Beach. The libelous publication that Plaintiff Loomer is a “white

 nationalist” obviously was generated by and emanates from Defendant Facebook, which derives

 a substantial and huge amount of revenue from its substantial business activities in this circuit.

        24.      The Miami Herald article even cites the fact that Plaintiff Loomer was banned

 from Defendant Facebook. Defendant Facebook is therefore, in effect, re-libeling her and

 causing her further damage to her reputation.

        25.      Ms. Loomer is simply a conservative, Jewish woman who has used social media

 to call out anti-Semitism and violence against homosexuals, while expressing her political views

 and opinions.

        26.      There is nothing dangerous, violent, or remotely illegal and improper about Ms.

 Loomer’s conduct, and Defendant Facebook knows this, since there is nothing in the public

 domain or elsewhere to even suggest this.

        27.      Facebook’s own Civil Rights Audit7 stated: “Designated Hate Figures

 Enforcement: In recent months, Facebook has continued to apply its “Dangerous Individuals and

 Organizations” policy, which bans organizations or individuals from the platform when they

 meet Facebook’s Civil Rights Audit certain hate or violence criteria. Under that policy,

 individuals or organizations that amplify or traffic in hate are banned from the platform, as was

 the case with Facebook’s recent bans of Alex Jones, Milo Yiannopolous, Laura Loomer,


 6 Martin Vassolo, Sarah Blaskey, Laura Loomer, provocateur banned from social media, runs
 for Congress in Palm Beach, Miami Herald, Aug 3, 2019, available at:
 https://www.miamiherald.com/news/politics-government/article233469462.html
 7 https://fbnewsroomus.files.wordpress.com/2019/06/civilrightaudit_final.pdf




                                                   6
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 7 of 14



 Minister Louis Farrakhan and others. For individuals or organizations that go beyond

 amplifying hate to proclaiming a violent or hateful mission or engaging in acts of hate or

 violence, Facebook not only bans them from the platform but also prohibits other users from

 praising or supporting them.”

                                   FIRST CAUSE OF ACTION
                                          Defamation

        28.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

 paragraphs of the Complaint as if fully set forth herein.

        29.     Defendant Facebook published the malicious, false and defamatory statement that

 Plaintiff Loomer had promoted or engaged in violence and hate.

        30.     Defendant Facebook published the malicious, false and defamatory statement that

 Plaintiff Loomer was a dangerous individual.

        31.     This false and misleading statements were published with actual malice, as

 Defendant Facebook knew that they were false and misleading, or at a minimum acted with a

 reckless disregard for the truth. There is nothing in the public domain or otherwise which would

 even suggest that Plaintiff Loomer is a dangerous individual, in effect a domestic terrorist.

        32.     Plaintiff Loomer has been severely harmed and damaged by these and other false

 and misleading statements because they subjected her to hatred, distrust, ridicule, contempt, and

 disgrace.

        33.     Plaintiff Loomer has been severely damaged by these false and misleading

 statements because they injured Plaintiff Loomer in her profession and business a conservative

 journalist, as well as personally, and severely damaged her good will and personal and

 professional reputations. The damage is continuing.

                                 SECOND CAUSE OF ACTION



                                                  7
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 8 of 14



                                          Defamation Per Se

         34.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

 paragraphs of the Complaint as if fully set forth herein.

         35.     Defendant Facebook, as alleged herein, published in this circuit numerous false,

 misleading and defamatory statements to severely harm and damage Plaintiff Loomer, which

 were republished here and elsewhere, specifically that published the falsity that Plaintiff Loomer

 is a “dangerous” individual that has engaged in hate and/or violence.

         36.     Under Florida Law, “it is established…that an oral communication is

 actionable per se - that is, without a showing of special damage - if it imputes to another (a) a

 criminal offense amounting to a felony, or (b) a presently existing venereal or other loathsome

 and communicable disease, or (c) conduct, characteristics or a condition incompatible with the

 proper exercise of his lawful business, trade, profession or office, or (d) the other being a woman,

 acts of unchastity.” Wolfson v. Kirk, 273 So. 2d 774, 777 (Fla. Dist. Ct. App. 1973)

         37.     These false, misleading and defamatory statements were published in this circuit

 and on the internet with actual malice, as pled above, for the entire world to see and hear and

 specifically published false and misleading facts, inter alia, that Plaintiff’s conduct,

 characteristics or a condition is incompatible with the proper exercise of her lawful business,

 trade, profession or office as a journalist.

         38.     These false and misleading statements were published with actual malice, as

 Defendant Facebook knew that they were false and misleading and there is nothing in the public

 domain or otherwise to even suggest that Plaintiff Loomer is a dangerous individual, in effect a

 domestic terrorist.

         39.     These false, misleading, and defamatory statements are defamatory per se because




                                                  8
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 9 of 14



 these false and misleading statements severely harmed and damaged Plaintiff Loomer in her

 profession and business as an investigative journalist, as they concern conduct and characteristics

 incompatible with being an investigative journalist. Damage is presumed by law when

 defamation per se is proven. These publications, made in this circuit and elsewhere severly

 damaged Plaintiff Loomer’s good will and personal and professional reputations.

         40.     An investigative journalist’s reputation and good will are paramount. Falsely

 labeling Plaintiff Loomer as “dangerous” and falsely accusing her of having engaged in hate

 and/or violence damages her reputation, making it impossible for her to successfully continue her

 profession and conduct her personal endeavors and life without fear of harm and otherwise. The

 damage is continuing.

                                    THIRD CAUSE OF ACTION
                                     Defamation By Implication

         41.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

 paragraphs of the Complaint as if fully set forth herein.

         42.     Defendant Facebook published numerous false, misleading and defamatory

 statements about Plaintiff Loomer, as set forth in the preceding paragraphs.

         43.     These false, misleading and defamatory statements were published in this circuit

 and elsewhere on the internet and published and republished here and elsewhere and in particular

 in this circuit for the entire world to see and hear.

         44.     These false and misleading statements were published with actual malice, as

 Defendant Facebook knew that they were false and misleading, and/or at a minimum acted with

 a reckless disregard for the truth. Here is nothing in the public domain or elsewhere to even

 suggest that Plaintiff Loomer is a dangerous individual, in effect a domestic terrorist.

         45.     These statements created the false and misleading implication that Plaintiff



                                                    9
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 10 of 14



  Loomer has engaged in hate and/or violence and is therefore a “dangerous” individual, and is in

  effect a domestic terrorist.

          46.     Plaintiff Loomer has been severely harmed and damaged by these false and

  misleading statements because they subject her to hatred, distrust, ridicule, contempt, and

  disgrace.

          47.     Plaintiff Loomer has been damaged by these false and misleading statements

  because the statements severely harmed and damaged Plaintiff Loomer in her profession and

  business as an investigative journalist, as pled herein. Her professional and personal good will

  and reputations were severly damaged and this damage is continuing.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Laura Loomer prays for judgment against Defendant Facebook

  as follows:

  a.      Awarding Plaintiff Loomer compensatory including actual, consequential, incidental and

  punitive damages for malicious tortious conduct as alleged herein in an amount to be determined

  at trial and in excess of $50,000,000 U.S. Dollars.

  b.      Awarding Plaintiff Loomer attorney’s fees and costs.

  c.      Granting any such further relief as the Court deems appropriate including preliminary and

  permanent injunctive relief.

  PLAINTIFF LOOMER DEMANDS A JURY TRIAL ON ALL COUNTS SO TRIABLE

  Dated: March 28, 2020                                      Respectfully Submitted,

                                                                /s/ Larry Klayman
                                                             Larry Klayman, Esq.
                                                             FL Bar No. 246220
                                                             KLAYMAN LAW GROUP, P.A.
                                                             7050 W. Palmetto Park Rd #15-287
                                                             Boca Raton FL 33433



                                                  10
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 11 of 14



                                                Telephone: 561-558-5336
                                                Email: leklayman@gmail.com

                                                Counsel for Plaintiff




                                       11
Case 9:20-cv-80484-RS Document 9 Entered on FLSD Docket 03/31/2020 Page 12 of 14




                           EXHIBIT A
3/26/2020Case                                      Detailon
                  9:20-cv-80484-RS Document 9 Entered     by Entity
                                                             FLSD   Name
                                                                       Docket 03/31/2020 Page 13 of 14
 Florida Department of State                                                                                                  DIVISION   OF   C O R P O R AT I O N S




      Department of State / Division of Corporations / Search Records / Detail By Document Number /



         Detail by Entity Name
         Florida Profit Corporation
         FACEBOOK INC.
         Filing Information

         Document Number                  P11000002667
         FEI/EIN Number                   N/A
         Date Filed                       01/07/2011
         Effective Date                   01/07/2011
         State                            FL
         Status                           ACTIVE
         Principal Address

         1137 S Southlake Drive
         Hollywood, FL 33019

         Changed: 04/30/2019
         Mailing Address

         1137 S Southlake Drive
         Hollywood, FL 33019

         Changed: 04/30/2019
         Registered Agent Name & Address

         BROWARNIK, MICHAEL W
         1137 S Southlake Drive
         Hollywood, FL 33019

         Name Changed: 04/30/2015

         Address Changed: 04/30/2019
         Officer/Director Detail

         Name & Address

         Title President

         BROWARNIK, MICHAEL W
         1137 S Southlake Drive
         Hollywood, FL 33019


         Annual Reports

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=FACEBOOK P110000026670…                1/2
3/26/2020Case                                      Detailon
                  9:20-cv-80484-RS Document 9 Entered     by Entity
                                                             FLSD   Name
                                                                       Docket 03/31/2020 Page 14 of 14
         Report Year              Filed Date
         2017                     04/04/2017
         2018                     01/11/2018
         2019                     04/30/2019


         Document Images

         04/30/2019 -- ANNUAL REPORT           View image in PDF format

         01/11/2018 -- ANNUAL REPORT           View image in PDF format

         04/04/2017 -- ANNUAL REPORT           View image in PDF format

         03/30/2016 -- ANNUAL REPORT           View image in PDF format

         04/30/2015 -- ANNUAL REPORT           View image in PDF format

         04/28/2014 -- ANNUAL REPORT           View image in PDF format

         04/29/2013 -- ANNUAL REPORT           View image in PDF format

         04/26/2012 -- ANNUAL REPORT           View image in PDF format

         01/07/2011 -- Domestic Profit         View image in PDF format




                                                              Florida Department of State, Division of Corporations




search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=FACEBOOK P110000026670…   2/2
